DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Responsive to amendments filed on 07/06/2022.
Claims 1-18, 20 and 31-41 remain pending, with claims 6-9, 17-18, 32-35 and 38 indicated as allowable.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 14, 31 and 39 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-5, 10-16, 20, 31, 36-37 and 39-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Basu Mallick (US Patent Application Publication 2019/0200248; hereinafter Basu Mallick) in view of Xiong et al. (US Patent Application Publication 2020/0351853; hereinafter Xiong).
Regarding claims 1 and 14 Basu Mallick discloses a method of wireless communication by a user equipment (UE) (fig. 5) and an apparatus for wireless communication by a user equipment (UE) (fig. 3), the method comprising:
a memory (fig. 3, memory 310); and
at least one processor (fig. 3, processor 305) coupled to the memory and configured to:
determining whether to use a contention-free random access channel (RACH) procedure with a dedicated preamble or a contention-based RACH procedure for beam failure recovery with a base station based on receiving a RACH configuration from the base station for at least one of the contention-free RACH procedure with the dedicated preamble or the contention-based RACH procedure (paragraphs 0060, 0063, 0068-0069; wherein a beam failure is detected and a determination is made to transmit a beam failure recovery request (BF RR) using contention-free or contention based resources);
performing, based on detection of a failure of a serving beam through which the UE communicates with the base station, the determined one of the contention-free RACH procedure with the dedicated preamble or the contention-based RACH procedure for the beam failure recovery (paragraphs 0060, 0063, 0068-0069; wherein a beam failure is detected and a determination is made to transmit a beam failure recovery request (BFRR) using contention-free or contention based resources).
Basu Mallick does not explicitly disclose, but Xiong in the same field of endeavor discloses wherein the dedicated preamble is determined using a beam identifier (ID) corresponding to a reference signal (paragraphs 0786-0789; indicate the downlink beam corresponding to the preamble. Wherein, the downlink beam can be indicated by a beam ID, a CSI-RS index, a downlink synchronization block index and a beam RS index). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Basu Mallick with the teachings of Xiong, in order to avoid reduce overhead (Xiong: paragraph 0103).
Regarding claims 2 and 15 the modified Basu Mallick discloses the method of claim | and the apparatus of claim 14, further comprising: detecting the failure of the serving beam through which the UE communicates with the base station (paragraphs 0055, 0059-0060; detecting a failure in at least one beam of the active beam set).
Regarding claims 3 and 16 the modified Basu Mallick discloses the method of claim 2 and the apparatus of claim 15, wherein the detecting the failure of the serving beam is based on a block error rate (BLER) associated with one or more transport blocks (TBs) received through the serving beam (paragraphs 0005, 0087; wherein beam failure detection comprises a BLER above a threshold).
Regarding claim 4 the modified Basu Mallick discloses the method of claim 1, wherein the detection of the failure of the serving beam is based on the UE being timing unsynchronized with the base station when boundaries of at least one of symbols, slots, subframes, or any combination thereof are unaligned between the UE and the base station (paragraphs 0033, 0036, 0067; out-of-sync indication).
Regarding claim 5 the modified Basu Mallick discloses the method of claim 1, wherein the detection of the failure of the serving beam is based on the UE being timing unsynchronized with the base station when a timing advance command is not received before expiration of an alignment timer (paragraphs 0092, 0133, 0139; timing alignment before expiration of an RLF timer).
Regarding claims 10 and 20 Basu Mallick discloses the method of claim 1 and the apparatus of claim 14, wherein, when the contention-free RACH procedure with the dedicated preamble is determined to be used for the beam failure recovery with the base station (paragraphs 0055, 0060, 0068), the performing the determined one of the contention-free RACH procedure with the dedicated preamble or the contention-based RACH procedure comprises:
sending the dedicated preamble to the base station (paragraphs 0068, 0069, 0111, 0113; UE sends a preamble in the contention-free RACH);
receiving a random access response from the base station based on the dedicated preamble, wherein the random access response indicates at least one of a timing advance, a cell radio network temporary identifier (C-RNTD), or an uplink grant (paragraphs 0112, 0114; the response comprises at least a UL grant, timing info, and ID info); and
acquiring timing synchronization based on at least the timing advance (paragraphs 0117, 0122; in-sync notification).
Regarding claim 11 the modified Basu Mallick discloses the method of claim 10, further comprising: determining a candidate beam for communication with the base station, wherein the dedicated preamble is sent through the candidate beam (paragraphs 0055, 0061, 0066; candidate beams selected).
Regarding claim 12 the modified Basu Mallick discloses the method of claim 1, further comprising: receiving, from the base station, a first set of parameters associated with the contention- based RACH procedure (paragraphs 0068-0069, 0104; identifying contention-based resources); and receiving, from the base station, information associated with the beam failure recovery with the base station, wherein the information associated with the beam failure recovery with the base station comprises a second set of parameters associated with the contention-free RACH procedure with the dedicated preamble (paragraphs 0068-0069, 0104, 0110; the UE is provided with preambles for contention-free RACH).
Regarding claim 13 the modified Basu Mallick discloses the method of claim 12, wherein the first set of parameters is received in at least one system information block (SIB), and the second set of parameters is received via radio resource control (RRC) signaling (paragraphs 0094, 0102, 0110; RRC signaling).
Regarding claims 31 and 39 Basu Mallick discloses a method of wireless communication by a base station providing a cell and an apparatus for wireless communication by a base station providing a cell, the method comprising:
a memory (fig. 4, memory 410); and
at least one processor (fig. 1, processor 405) coupled to the memory and configured to:
configuring a first set of parameters for beam failure recovery by a user equipment (UE), the first set of parameters being associated with one of a contention-free random access channel (RACH) procedure with a dedicated preamble or a contention- based RACH procedure (paragraphs 0068-0069, 0104, 0110; the base station configures the UE with preambles and resources for contention-free and contention-based RACH); and
transmitting at least the first set of parameters to enable the UE to determine whether to use the contention-free RACH procedure or the contention-based RACH procedure for the beam failure recovery (paragraphs 0068-0069, 0104, 0110; the UE determines which RACH to perform based on the configured and available resources).
Basu Mallick does not explicitly disclose, but Xiong in the same field of endeavor discloses wherein the dedicated preamble is determined using a beam identifier (ID) corresponding to a reference signal (paragraphs 0786-0789; indicate the downlink beam corresponding to the preamble. Wherein, the downlink beam can be indicated by a beam ID, a CSI-RS index, a downlink synchronization block index and a beam RS index). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Basu Mallick with the teachings of Xiong, in order to avoid ambiguity (Xiong: paragraph 0103).
Regarding claims 36 and 40 the modified Basu Mallick discloses the method of claim 31 and the apparatus of claim 39, further comprising: performing, with the UE for the beam failure recovery, one of the contention- based RACH procedure or the contention-free RACH procedure with the dedicated preamble based on the first set of parameters (paragraphs 0068, 0069, 0111, 0113; UE sends a preamble in the contention-free RACH).
Regarding claims 37 and 41 the modified Basu Mallick discloses the method of claim 36 and the apparatus of claim 40, wherein when the contention-free RACH procedure is performed with the VE for the beam failure recovery, the performing, with the UE for the beam failure recovery, the one of the contention-based RACH procedure or the contention-free RACH procedure with the dedicated preamble comprises:
receiving the dedicated preamble from the UE through a candidate beam different from a serving beam (paragraphs 0068, 0069, 0111, 0113; UE sends a preamble in the contention-free RACH); and
sending a random access response to the UE based on the dedicated preamble, wherein the random access response indicates at least one of a timing advance, a cell radio network temporary identifier (C-RNTID), or an uplink grant (paragraphs 0112, 0114; the response comprises at least a UL grant, timing info, and ID info).

Allowable Subject Matter
Claims 6 and 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 7-9, 17-18, 33-35 and 38 are also objected as they depend on claims 6 and 32.
The combination of elements of the independent claims and the limitations of claims 6 and 32 are not met by the prior art. When combined, the cited references, nor any other piece of art found in an updated search, teach or suggest this combination of elements.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US PGPUB 20200112993 to Tsai at al. — disclosing after the UE has successfully acquired SS, PBCH and SPBCH, it can obtain the following information based on implicit signaling/mapping of SS (PSS/SS), beam ID, and scheduling and PRACH information from PBCH and/or SPBCH: (i) The set of PRACH resources (in terms of time and frequency) for it to use in Tx beam sweeping and feedback of DL Tx beam; and (ii) The set of PRACH preambles for it to use (determined/mapped by the beam ID it acquired).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aixa A Guadalupe-Cruz whose telephone number is (571)270-7523. The examiner can normally be reached Monday - Thursday 6AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Aixa Guadalupe-Cruz/
Examiner
Art Unit 2466
/JAE Y LEE/Primary Examiner, Art Unit 2466